Citation Nr: 1423059	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-17 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision issued by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  This decision of the Committee on Waivers and Compromises (Committee) notified the Veteran that he was responsible for repayment of a debt in the amount of $3,000.00 for an advance payment of educational assistance benefits.  The Regional Office (RO) in Montgomery, Alabama, has jurisdiction over the Veteran's claims file.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in April 2012.  A copy of the hearing transcript has been associated with the record.  At the Board hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence.  As such, the Board may properly consider this evidence.  38 C.F.R. § 20.1304(c) (2013).   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The documents in Virtual VA have been considered in conjunction with the paper claims file.  Moreover, the Veteran's VBMS record does not contain any documents at this time.    


FINDINGS OF FACT

1.  In December 2009, the Veteran received an advance payment of educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt. 

2.  Recovery of the advance payment in the amount of $3,000.00 would not be against equity and good conscience because a failure to collect advance payment would result in unjust enrichment.

CONCLUSION OF LAW

The criteria for waiver of the recovery of the advance payment of educational assistance benefits in the amount of $3,000.00 have not been met.  38 U.S.C.A.  § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

However, the VCAA does not apply to all types of claims.  In this regard, in Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA). 

In reaching this decision, the Court observed that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  This statute requires that a payee be notified of his/her right to apply for a waiver, and a description of the procedures for submitting the application. 38 U.S.C.A. § 5302(a). In addition, by regulation it is required that when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. 
§ 1.911(d).  The individual must also be notified of his rights and remedies, specifically, that he or she may informally dispute the debt, or the amount of the debt; that he or she may request a waiver; that he or she may request a hearing; and that he or she may appeal the underlying debt. 38 C.F.R. § 1.911(b), (c).  In the instant case, such information was provided to the Veteran in a February 2010 letter from the Debt Management Center.  The claimant must also be provided notice of the reasons for the debt. 38 C.F.R. § 1.911(d). This was accomplished in a letter sent to the Veteran in July 2010 and by way of the May 2011 statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained. The Veteran has not identified any additional evidence that has not been obtained. Accordingly, the Board concludes that the evidence of record provides sufficient information to adequately evaluate the claim. Therefore, no further assistance to the Veteran with the development of evidence is required.

Additionally, in April 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2012 hearing, the undersigned noted the issue on appeal.  Also, information was solicited regarding the creation of the debt, what the money was used for, and the Veteran's assertions of financial hardship to repay the debt.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Analysis

The Veteran is seeking a waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00.  By way of background, on September 25, 2009, the Secretary announced that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits, but had not yet received their Government payment.  It was noted that "students should be focusing on their studies, not worrying about financial difficulties."  Delays in educational assistance payments were in part due to the overwhelming popularity of the Post-9/11 GI Bill, resulting in tens of thousands of claimants.  Significantly, the announcement made clear that the advanced money would be deducted from future education payments.

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2013).  In this case, the Veteran has not disputed the amount in question.

As to the issue of whether a debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created, the Veteran has not set forth any persuasive arguments as to why the debt is not valid.  According to the Education Center, the Veteran applied for the advance payment and he was issued a Treasury check for $3,000.00 on December 16, 2009.  In January 2010, the Debt Management Center (DMC) established the debt for advance payment and notified the Veteran the following month that it was necessary to recoup the $3,000.00.  Given that the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created. Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  See 38 U.S.C.A. § 3323  (West Supp. 2013); 38 C.F.R. § 21.9695 (2013).

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R.  §§ 1.962, 1.963 (2013). 

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2013); Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302  (West 2002); 38 C.F.R.  § 1.963(b) (2013).  There is no issue of timeliness in the Veteran's case as the request for a waiver was received within 180 days following the date of notice of indebtedness. 

In this case, in May 2010, the Veteran submitted a Financial Status Report reflecting his net monthly income was $1,574.00, from VA pension benefits and Social Security income.  He indicated that his total monthly expenses were $1,572.00.  As such, he stated that the recoupment of the advance payment created an undue financial hardship.  It appears that the VA treated this statement as a request for a waiver of indebtedness of the $3,000.00 advance payment he received.  In July 2010, as noted in the Introduction, the Committee denied the waiver request.  It was determined that the Veteran had acted in bad faith when he had applied for the $3000.00 advance payment as he knew that he was not enrolled under any VA education benefits for the fall of 2009.

In statements of record and at the Board hearing, the Veteran testified that he never requested any advance payment and had assumed it was given to him by VA to pay off prior a debt for school that he owed.  In this regard, he reported that he had attended school from October 2007 to March 2008.  He also submitted his school transcript for this period.  He indicated that he did in fact use the money to pay off previous student loans.  He further reiterated that his only income was VA pension benefits and Social Security benefits.  As such, it would be undue financial hardship to pay back the debt.  There was also some indication that he had paid back most of the debt by this time.  

As noted above, in the instant case, the Committee determined that there was bad faith on the part of the Veteran as he knew he was not eligible to receive this money because he was not enrolled in school for the fall 2009 semester.  However, given the Veteran's statements indicating that he had not requested this advance payment and his confusion as to why he received this money, the Board disagrees and finds no fraud, misrepresentation, or bad faith on the part of the Veteran in creating this debt.  Nevertheless, the Board must still determine whether recovery of the overpayment would be against equity and good conscience. 

In considering the "equity and good conscience" elements, the "fault" of this debt is equally that of the Veteran and VA.  "Fault" is not a particularly useful element in this case because the primary purpose of the advance payment was to create a debt. The VA sent the money to the Veteran with the expectation of the money being recouped from the payment of subsequent education benefits.  However, it also appears that VA sent the advance payment to a Veteran who was not eligible to receive such funds.  Although the Veteran has stated that he did not apply for this advance payment, he did accept the payment and use it to pay off previous school debt.  In other words, he seemed to have some knowledge that this money was for education assistance.  The Board also finds it important that, although the Veteran supposedly never requested this money, he never sought any sort of clarification with VA as to why he was sent this money prior to spending it.  Along those lines, collection of the advance payment would not defeat the purpose of an existing benefit to the Veteran because, as noted, the primary purpose of this benefit was an advance payment that would necessarily result in a debt.  Additionally, there is no indication that the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  Instead, the creation of the debt was to his benefit as he used it to pay off other debt. 

The Veteran's principal argument is that collection of the advance payment has created an undue financial hardship.  Nevertheless, the Board does not find the Veteran's contention to be persuasive in the consideration of equity and good conscience.  He was provided with an advance payment of $3,000.00 to be used in lieu of forthcoming educational assistance payments.  Although the Veteran has asserted that he was confused as to the purpose of this money, his action of not retaining $3,000.00 for repayment frustrated the purpose of the Secretary's authorization of emergency advance payments.  

The element of "equity and good conscience" most applicable to the Veteran's case is that a failure to collect the advance payment would result in the unjust enrichment.  Although the Veteran has indicated that he did not request the advance payment, he did in fact receive such payment and used it to pay off certain school debts.  Moreover, in regard to whether collection would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Board notes that the Veteran received benefits he was not entitled to receive.  Thus, the recoupment of those benefits would not defeat the purpose of the benefit because under the law, the Veteran was not eligible to receive such benefit.  A failure to recoup the benefits would cause unjust enrichment to the debtor for the same reason.  Likewise, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.  The Board also notes that it appears that the majority of the debt has been paid off by the Veteran according to his hearing testimony, which further indicates that there is no undue financial hardship.  Failing to collect the advance payment would result in unjust enrichment at the expense of the Government.  

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case does not indicate a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the advance payment in the amount of $3,000.00 would not be against equity and good conscience.  Accordingly, the Veteran's request for a waiver must be denied.


ORDER

Waiver of recovery of an advance payment of educational assistance benefits in the amount of $3,000.00 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


